IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTOPHER ALLEN JONES,        : No. 101 MM 2016
                                :
                Petitioner      :
                                :
           v.                   :
                                :
COURT OF COMMON PLEAS OF BERKS :
COUNTY READING, PA ET AL,       :
RESPONDENTS AND KATHLEEN G.     :
KANE ATTORNEY GENERAL THROUGH :
KELLY M. SEKULA SENIOR DEPUTY   :
ATTORNEY GENERAL APPEALS AND    :
LEGAL SERVICE SECTION AND BERKS :
COUNTY PRISON RECORDS OFFICE,   :
AND COURT OF COMMON PLEAS OF    :
PHILADELPHIA CLERK OF COURT,    :
DISTRICT ATTORNEY OFFICE AND    :
JOHN E. WETZEL SECRETARY OF THE :
DEPARTMENT OF CORRECTIONS,      :
RECORDS OFFICE SUPERVISOR,      :
GRIEVANCE COORDINATOR           :
SUPERVISOR, AND RIGHT TO KNOW-  :
LAW GOVERNOR'S OFFICE AND       :
MAGISTRATE JAMES TUPPER,        :
DISTRICT JUSTICE,               :
                                :
                Respondents     :


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the “Petition for King Bench

Extraordinary Jurisdiction” is DENIED.